Exhibit 10.1

ACE LIMITED

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION FOR 2009

Set forth below are the 2009 annual base salaries of the Chief Executive
Officer, the Chief Financial Officer and each of the three other most highly
compensated executive officers in 2008 who were executive officers as of
December 31, 2008.

Evan G. Greenberg, President and Chief Executive Officer

2009 salary

$1,200,000

Philip V. Bancroft, Chief Financial Officer

2009 salary

$670,000

Robert Cusumano, General Counsel and Secretary

2009 salary

$515,000

Brian E. Dowd, Chief Executive Officer Insurance-North American

2009 salary

$700,000

John Keogh, Chief Executive Officer ACE Overseas General

2009 salary

$675,000

In addition to the above, these officers receive bonuses, perquisites and other
personal benefits as described in our proxy statement for our 2009 annual
meeting.